141 F.3d 1179
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Steven R. SCHAAF, Plaintiff-Appellant,v.Lee HOLLIDAY, F.N.P., R.N., in her personal capacity;  JohnDoe Holliday, husband;  Ruben Acosta, M.D., in his personalcapacity;  Irene Acosta, wife;  Jane Doe Mui, wife;  DavidB. Edwards, M.D., in his personal capacity;  Jane DoeEdwards, wife;  Andrew H. Mui, M.D., in his personalcapacity, Defendants-Appellees.
No. 97-15837.D.C. No. CV-94-01957-SMM.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the District of Arizona Stephen M. McNamee, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Steven R. Schaaf appeals pro se the district court's grant of summary judgment to defendant Arizona medical practitioners in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
After a de novo review, see Arizona State Carpenters Pension Trust Fund v. Citibank (Ariz.), 125 F.3d 715, 721 (9th Cir.1997), we conclude that Schaaf failed to establish a genuine issue of material fact as to defendants' deliberate indifference.  See Estelle v. Gamble, 429 U.S. 97, 106-7, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976);  see also Franklin v. State of Oregon, 662 F.2d 1337, 1344 (9th Cir.1981) (stating that a difference of opinion regarding appropriate medical diagnosis or treatment is insufficient to establish deliberate indifference).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Schaaf's remaining contentions lack merit